STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 10, 2015
               Plaintiff-Appellee,

v                                                                    No. 322456
                                                                     Kent Circuit Court
JOSEPH JAY FORD,                                                     LC No. 13-011415-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and MURPHY and MARKEY, JJ.

PER CURIAM.

        Defendant was charged with two counts of operating a motor vehicle while impaired
(OWI) causing death, MCL 257.625(4), and two counts of reckless driving causing death,
MCL 257.626(4), following an accident in which Andrea Herrera and Eric Fischer died. After a
jury trial, defendant was convicted of OWI causing death and reckless driving causing death in
the death of Herrera. Defendant was acquitted of OWI causing death in the death of Fischer, but
was convicted of a moving violation causing death, MCL 257.602d(1), which was submitted to
the jury as a lesser offense of reckless driving causing death. The trial court sentenced defendant
as a third-offense habitual offender, MCL 769.12, to concurrent sentences of 12 years and 6
months to 30 years’ imprisonment for the OWI causing death conviction and 1 year for the
moving violation causing death conviction. It vacated the conviction for reckless driving causing
death. Defendant appeals by right. We affirm in part but remand for proceedings consistent with
this opinion.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

         Defendant’s convictions arose out of a collision between the vehicle he was driving, a
silver Charger, and the vehicle driven by Fischer, a black Mazda, in which Herrera was a
passenger, at the intersection of 36th Street and Patterson Avenue in Kentwood, Michigan, on
October 10, 2013. Witnesses testified to seeing defendant drink alcoholic beverages at a pizzeria
earlier that evening. Witnesses to the crash testified that defendant’s vehicle ran a red light at an
intersection and collided with Fischer’s vehicle as it was proceeding through the intersection.
Fischer’s vehicle was pushed into a semi-truck that was also in the intersection. Herrera was
dead on arrival at the hospital, while Fischer died in the operating room. A forensic pathologist
testified that both victims had died as a result of the collision. Fischer’s blood alcohol level was
.11 percent at autopsy, although the pathologist was unsure whether the test was serum or whole

                                                -1-
blood. The pathologist testified that Fischer’s blood alcohol level was not a significant
contributing factor to his death.

       Kent County Deputy Christopher Goehring testified that he spoke with defendant while
defendant was in the back of an ambulance. He could smell a moderate amount of alcohol
coming from defendant. Defendant told Goehring that he could not remember the whole night.
He remembered where he was coming from, but nothing else. Defendant also said that he had
had two beers. Other than the smell of alcohol and defendant’s admission that he had been
drinking, Goehring did not note any signs that defendant was intoxicated. The ambulance took
defendant to St. Mary’s Hospital. Goehring also went to the hospital.

       Dr. Julie Shanaver, an emergency room physician at St. Mary’s Hospital, treated
defendant. For medical purposes, she requested a chemical analysis of defendant’s blood.
Defendant’s blood was drawn at 11:37 p.m. Defendant’s blood alcohol result was .125 percent.
The hospital uses a serum test.

       At the hospital, Goehring filled out an affidavit for a search warrant for defendant’s
blood. The warrant was signed by a magistrate. Suanne Unger, a nurse in the emergency room,
drew two samples of defendant’s blood at 12:04 a.m. and 12:05 a.m. on October 11, 2013. The
samples were sent to the Michigan State Police (MSP) crime laboratory.

        After defendant was released from the hospital, Goehring arrested defendant and then
interviewed him. Defendant waived his Miranda1 rights. Defendant said that he remembered
more. He had dropped his friend off in Kentwood and then got lost. He made a wrong turn, and
then was going north on Patterson. He approached the 36th Street intersection; the light was
green. The black Mazda entered the intersection and there was an accident. He was going the
speed limit, which was 55 miles per hour. He had had two beers earlier that night.

        Experts from the MSP crime laboratory testified that the two samples of defendant’s
blood showed a blood alcohol level .086 and .088 percent by whole blood test. Further,
controlled substances were found in defendant’s blood, including amphetamines, morphine, and
promethazine and promethazine metabolite.2

        Michele Glinn testified as an expert in forensic toxicology, the analysis of blood, and
procedures for a crime laboratory. Glinn reviewed the results and reports from the crime
laboratory and St. Mary’s Hospital. Glinn testified that “whole blood” is blood that comes from
a person’s arm. It contains red and white blood cells, as well as other proteins and clotting
factors. Hospitals often separate out the red blood cells and proteins, ending up with the water
fraction of the blood. Depending on the amount of filtering, this part of the blood is plasma or
serum. According to Glinn, because “alcohol partitions into the water,” the serum alcohol level
is higher than the whole blood alcohol level. By reducing a serum alcohol level by 16 or 18


1
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
2
  As Glinn testified, promethazine is an antihistamine and central nervous system depressant
available only by prescription.

                                              -2-
percent, one can obtain the whole blood alcohol level. According to Glinn, if defendant’s serum
alcohol level was reduced by 16 percent, his whole blood alcohol level was .105 percent for the
hospital blood draw. Glinn further testified that, because a body metabolizes alcohol, the
difference in time between the blood draws for the hospital and for the police could explain the
difference in the whole blood alcohol levels. Specifically, because the blood draw for the police
was done at a later time, Glinn would expect that the alcohol level in the blood from that draw to
be lower than in the blood drawn for the hospital. According to Glinn, a decrease in defendant’s
blood alcohol level from .105 to .087 percent is consistent with the general metabolic range.
Glinn further testified that the amphetamine level of defendant’s blood was consistent with one
dose of the prescription medication Adderall.3

       The jury convicted defendant of OWI causing death and reckless driving causing death
regarding Herrera. It acquitted defendant of OWI causing death regarding Fischer, but convicted
him of a moving violation causing death. The trial court vacated the conviction for reckless
driving causing death because “[t]here cannot be a conviction on both [charges] with the same
victim.” It sentenced defendant as previously described. This appeal followed.

                       II. ADMISSION OF HOSPITAL BLOOD DRAW

        Defendant argues that the trial court erred when it failed to suppress evidence of the
blood draw ordered by Dr. Shanaver in the emergency room at St. Mary’s Hospital. We
disagree. We review a trial court’s evidentiary decisions for an abuse of discretion. People v
Unger, 278 Mich. App. 210, 216; 749 NW2d 272 (2008). An abuse of discretion occurs when the
trial court’s decision falls outside the range of reasonable and principled outcomes. Id. at 217.
We review de novo questions of statutory interpretation. People v Watkins, 491 Mich. 450, 466-
467; 818 NW2d 296 (2012).

        The trial court held that evidence of the hospital blood draw was admissible under
MCL 257.625a(6)(e), which provides that, if “the driver of a vehicle involved in the accident is
transported to a medical facility and a sample of the driver’s blood is withdrawn at that time for
medical treatment, the results of a chemical analysis of that sample are admissible in any civil or
criminal proceeding to show the amount of alcohol . . . in the person’s blood at the time
alleged . . . .” According to defendant, evidence of the hospital blood draw was inadmissible
under MRE 702. However, because defendant cites no authority in support of the argument that
the trial court erred in not subjecting the evidence to MRE 702, the issue is abandoned. See
People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998) (“An appellant may not
merely announce his position and leave it to this Court to discover and rationalize the basis for
his claims, nor may he give only cursory treatment with little or no citation of supporting
authority.”).

       Further, MCL 257.625a(6)(e) provides, in pertinent part:


3
  Evidence was presented at trial that defendant had been prescribed Adderall in the past;
however, there was no testimony that defendant was currently prescribed that medication, or that
he was prescribed promethazine or morphine.

                                                -3-
              The following provisions apply with respect to chemical tests and analysis
       of a person’s blood, urine, or breath, other than a preliminary chemical breath
       analysis:

                                              * * *

                (e) If, after an accident, the driver of a vehicle involved in the accident is
       transported to a medical facility and a sample of the driver’s blood is withdrawn
       at that time for medical treatment, the results of a chemical analysis of that sample
       are admissible in any civil or criminal proceeding to show the amount of alcohol
       or presence of a controlled substance or both in the person’s blood at the time
       alleged, regardless of whether the person had been offered or had refused a
       chemical test. The medical facility or person performing the chemical analysis
       shall disclose the results of the analysis to a prosecuting attorney who requests the
       results for use in a criminal prosecution as provided in this subdivision. A
       medical facility or person disclosing information in compliance with this
       subsection is not civilly or criminally liable for making the disclosure.

There is no dispute that evidence of the hospital blood draw met the requirements of
MCL 257.625a(6)(e).

        MCL 257.625a(6)(e) is a rule of evidence. It determines the admissibility of the results
of a chemical analysis of a driver’s blood sample that was withdrawn at a medical facility for
medical treatment. See People v Green, 260 Mich. App. 392, 408-410; 677 NW2d 363 (2004),
rev’d on other grounds People v Antsey, 476 Mich. 436 (2006) (holding that, because the
defendant was in an accident and his blood was drawn for purposes of medical treatment,
evidence of the defendant’s blood alcohol test results was admissible under
MCL 257.625a(6)(e)); People v Aldrich, 246 Mich. App. 101, 118-119; 631 NW2d 67 (2001),
(holding that the defendants’ blood alcohol test results were admissible under
MCL 257.625a(6)(e) because the withdrawal of blood was done for medical reasons); People v
Kulpinski, 243 Mich. App. 8, 26; 620 NW2d 537 (2000), (holding that, because the testimony
established that the defendant’s blood was taken in response to a doctor’s order and for medical
purposes, any objection to the evidence about defendant’s blood alcohol test results would have
been futile). Further, MCL 257.625a(6)(e) was enacted by our Legislature to promote the public
policy goals of insuring the safety of the public and the intoxicated driver. See People v
Keskimaki, 446 Mich. 240, 248; 521 NW2d 241 (1994); People v Perlos, 436 Mich. 305, 327-328;
462 NW2d 310 (1990). It promotes the safety of the public by facilitating the prosecution of
drunk drivers. It promotes the safety of the intoxicated driver by ensuring that the driver, if
injured, will receive prompt medical attention, given that the police will be less inclined to detain
the driver for a criminal investigation. The statute is the result of policy considerations that go
over and beyond matters involving the orderly dispatch of judicial business. See McDougall v
Schanz, 461 Mich. 15, 24; 597 NW2d 148 (1999). Therefore, MCL 257.625a(6)(e) is not merely
a procedural rule but is a valid enactment of substantive law by our Legislature and, as such,




                                                -4-
prevails over MRE 702. See Watkins, 491 Mich. at 474-475. The trial court thus was not
required to consider MRE 702 in admitting this evidence.4

        Even assuming arguendo that the trial court abused its discretion in admitting evidence of
the hospital blood draw, defendant is not entitled to relief. “A preserved, nonconstitutional error
is not a ground for reversal unless after an examination of the entire cause, it shall affirmatively
appear that it is more probable than not that the error was outcome determinative.” People v
Lukity, 460 Mich. 484, 495-496; 596 NW2d 607 (1999) (quotation omitted). Under
MCL 257.625(1), a person shall not operate a vehicle on a highway if the person is “operating
while intoxicated.” “Operating while intoxicated,” means, in pertinent part, having an alcohol
content of .08 grams or more per 100 milliliters of blood. MCL 257.625(1)(b). Evidence of the
hospital blood draw was not the only evidence presented to the jury to prove that defendant
drove his vehicle while having a prohibited blood alcohol content. The results of tests of
defendant’s blood by the MSP crime laboratory also showed that defendant had an alcohol
content of .08 grams or more per 100 milliliters of blood. Thus, any error in the admission of the
hospital blood draw was not outcome determinative and was harmless. Lukity, 460 Mich. at 495-
496.

                                   III. SEARCH WARRANT

        Defendant next argues that the trial court erred in failing to suppress evidence of the
blood draw taken pursuant to the search warrant. We disagree. We review de novo a trial
court’s ultimate determination on a motion to suppress, but we review its factual findings for
clear error. People v Mullen, 282 Mich. App. 14, 21; 762 NW2d 170 (2008). “A finding is
clearly erroneous when, although there is evidence to support it, the reviewing court is left with a
definite and firm conviction that a mistake has been made.” People v Malone, 287 Mich. App.
648, 663; 792 NW2d 7 (2010) (quotation omitted). We pay great deference to a magistrate’s
determination of probable cause. People v Keller, 479 Mich. 467, 474; 739 NW2d 505 (2007).

        The United States Constitution, US Const, Am IV, and the Michigan Constitution, Const
1963, art 1, § 11, protect against unreasonable searches and seizures. People v Slaughter, 489
Mich. 302, 310-311; 803 NW2d 171 (2011). Generally, searches and seizures conducted without
a warrant are unreasonable. People v Borchard-Ruhland, 460 Mich. 278, 293; 597 NW2d 1
(1999). A search warrant may not be issued unless probable cause exists to justify the search.
People v Brown, 297 Mich. App. 670, 675; 825 NW2d 91 (2012). “Probable cause exists when
the facts and circumstances would allow a reasonable person to believe that the evidence of a
crime or contraband sought is in the stated place.” People v Waclawski, 286 Mich. App. 634, 698;
780 NW2d 321 (2009). Probable cause must be based on facts presented to the magistrate by
oath or affirmation. Id. An affidavit must be read in a commonsense and realistic manner.
People v Martin, 271 Mich. App. 280, 298; 721 NW2d 815 (2006).


4
  We further find no indication in the record that the admitted evidence violated MRE 702’s
prohibition against “junk science.” See Gilbert v DaimlerChrysler Corp, 740 Mich. 749, 780;
685 NW2d 391 (2004), cert den 546 U.S. 821; 126 S. Ct. 354; 163 L. Ed. 2d 63 (2005); Edry v
Adelman, 486 Mich. 634, 639; 786 NW2d 567 (2010).

                                                -5-
        The affidavit submitted by Goehring contained the following facts: defendant was the
driver of a silver Charger that was involved in an accident; the accident was the result of
defendant running a red light; a moderate odor of alcohol emanated from defendant; and
defendant said that he had consumed two beers before driving. These facts, when viewed in a
commonsense and realistic manner, id., allow a reasonable person to believe that evidence of a
crime was in defendant’s blood. Waclawski, 286 Mich. App. at 698. Moreover, these facts
allowed the magistrate to make an independent probable cause determination. People v Sloan,
450 Mich. 160, 169; 538 NW2d 380 (1995), overruled in part People v Hawkins, 468 Mich. 488
(2003).

        We reject defendant’s argument that the statements he made to Goehring in the back of
the ambulance could not be used to make a probable cause determination because defendant had
not yet been given his Miranda5 rights. In Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L
Ed 2d 694 (1966), the United States Supreme Court held that an accused, pursuant to the Fifth
Amendment right against self-incrimination, must be given a series of warnings before being
subjected to custodial interrogation. People v Elliott, 494 Mich. 292, 301; 833 NW2d 284
(2013). An accused is not entitled to Miranda warnings unless he is subject to custodial
interrogation. Id. at 302. “Generally, a custodial interrogation is a questioning initiated by law
enforcement officers after the accused has been taken into custody or otherwise deprived of his
or her freedom of action in any significant way.” People v Steele, 292 Mich. App. 308, 316-317;
806 NW2d 753 (2011) (quotations omitted). General on-the-scene questions to investigate a
crime do not implicate Miranda. People v Ish, 252 Mich. App. 115, 118; 652 NW2d 257 (2002).
Goehring’s questioning of defendant in the ambulance constituted general on-the-scene
questioning to investigate the accident. At the hearing on defendant’s motion to suppress the
statements he made in the ambulance, Goehring testified that his purpose in speaking to
defendant in the ambulance was to conduct a preliminary investigation into how the accident had
happened. Goehring did not take defendant into custody or engage in any conduct that deprived
defendant of his freedom of action in any significant way. Accordingly, Goehring was not
required to inform defendant of his Miranda rights. Id.

        Additionally, even if Goehring’s statements in the affidavit represented a “mere
conclusion or belief” that prohibited the magistrate from making an independent determination
of probable cause, see Sloan, 450 Mich. at 171, defendant is not entitled to any relief. The Fourth
Amendment prohibits the use of evidence obtained pursuant to an illegal search or seizure.
People v Goldston, 470 Mich. 523, 528; 682 NW2d 479 (2004). However, the exclusionary rule
is subject to numerous exceptions, including the good-faith exception. People v Hawkins, 468
Mich. 488, 499; 668 NW2d 602 (2003). Under the good-faith exception, the exclusionary rule
does not bar the admission of evidence seized in reasonable, good-faith reliance on a search
warrant that is ultimately found to be defective. Goldston, 470 Mich. at 525-526, citing United
States v Leon, 468 U.S. 897; 104 S. Ct. 3405; 82 L. Ed. 2d 677 (1984). Goehring relied on the
search warrant issued by the magistrate, and nothing in the record indicates that his reliance was
not objectively reasonable. Goehring did not present the magistrate with any information that he
knew or should have known was false; there is no indication to suggest that the magistrate


5
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).

                                               -6-
wholly abandoned his judicial role; and the affidavit was not so lacking in indicia of probable
cause as to render official belief in its existence entirely unreasonable. See Leon, 468 U.S. at 922-
923. Because Goehring’s reliance on the search warrant was objectively reasonable, the good-
faith exception applies and the exclusionary rule does not bar the admission of evidence of the
blood draw that was obtained pursuant to the search warrant. The trial court did not err in
denying defendant’s motion to suppress the results of the blood draw taken pursuant to the
search warrant.

                                   III. JURY INSTRUCTIONS

       Defendant next argues that the trial court erred when it instructed the jury on the lesser
offense of moving violation causing death. We review de novo claims of instructional error.
People v Dobek, 274 Mich. App. 58, 82; 732 NW2d 546 (2007).

        As previously stated, defendant was charged with two counts of reckless driving causing
death, MCL 257.626(4). “In a prosecution [for reckless driving causing death], the jury shall not
be instructed regarding the crime of moving violation causing death.” MCL 257.626(5). In
People v Jones, 302 Mich. App. 434, 444; 839 NW2d 51 (2013), rev’d 497 Mich. 155 (2014), this
Court held that MCL 257.626(5) was “unconstitutional as a violation of fundamental due process
and as a violation of the principle of separation of powers.” The trial court referenced this
Court’s decision in Jones when it decided to instruct the jury on moving violation causing death.
However, the Supreme Court reversed this Court’s decision, holding that the Legislature had not
exceeded its authority in enacting MCL 257.626(5). People v Jones, 497 Mich. 155, 157-158,
171-172; 860 NW2d 112 (2014). The parties do not dispute that the Supreme Court’s decision in
Jones applies to the present case. See People v Sexton, 458 Mich. 43, 64; 580 NW2d 404 (1998)
(stating that judicial decisions are generally given complete retroactive effect).

        However, the prosecution requests that this case be remanded in order to develop the
record regarding which party requested the instruction on moving violation causing death.
According to plaintiff, the trial court will determine that defendant, citing this Court’s decision in
Jones, insisted that the jury be instructed on moving violation causing death, while the
prosecutor objected, citing MCL 257.626(5). Waiver is the intentional relinquishment or
abandonment of a known right. People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000).
“One who waives his rights under a rule may not then seek appellate review of a claimed
deprivation of those rights, for his waiver has extinguished any error.” Id. (quotation omitted).
Accordingly, if defendant requested the instruction on moving violation causing death, then
defendant has waived the issue whether the trial court committed instructional error and he is not
entitled to any relief. See id. at 216.

        Irrespective of whether a party moved for a remand, this Court may “remand the case to
allow additional evidence to be taken” or “enter any judgment or order or grant further or
different relief as the case may require.” MCR 7.216(A)(5), (7). Pursuant to the authority
granted in MCL 7.216(A), because the determination whether defendant requested an instruction
on moving violation causing death dictates whether defendant may be entitled to any relief, we
remand to the trial court for a determination whether defendant requested the instruction.

      Additionally, in his question presented, defendant also claims that the trial court erred
when it instructed the jury on reckless driving causing death, allowing the jury to render a
                                                 -7-
compromise verdict. We disagree. Defendant’s argument is premised on the assumption that
defendant’s moving violation causing death conviction will be vacated. However, even if, on
remand, that conviction were to be vacated, defendant is not entitled to retrial on the charge of
OWI causing death relating to Herrera. Evidence relating to defendant’s blood alcohol level, his
operation of a vehicle, and the fact that he ran a red light was admissible as part of the res gestae
of the offense regardless of whether the jury was instructed on moving violation causing death.
See People v Sholl, 453 Mich. 730, 741-742; 556 NW2d 851 (1996). In that respect, the instant
case is significantly distinguishable from People v Basinger, 203 Mich. App. 603; 513 NW2d 828
(1994), on which defendant relies. Basinger involved the erroneous admission of other criminal
acts by defendant despite the running of the statute of limitations and without adherence to
MRE 404(b), not, as here, admission of evidence regarding the accident that formed the basis for
all charges against defendant. Id. at 605.

        We therefore remand for the trial court to determine whether defendant requested the
instruction on moving violation causing death. If he did, the issue is waived and the conviction
stands. If he did not, it was plain error, in light of MCL 257.626(5) and Jones, 497 Mich. at 157-
158, for the trial court to give such an instruction, and defendant’s conviction for moving
violation causing death must be vacated.

                                        V. SENTENCING

       Finally, defendant argues that he is entitled to be resentenced because the trial court, in
scoring the legislative sentencing guidelines, engaged in judicial fact-finding contrary to Alleyne
v United States, 570 US ___; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013). We disagree. We must
analyze this issue in light of our Supreme Court’s recent decision in People v Lockridge, ___
Mich ___; ___ NW2d ___ (Docket No. 149073, decided July 29, 2015).

        In Lockridge, the Supreme Court held that in order to avoid any Sixth Amendment
violations, Michigan’s sentencing guidelines scheme was to be deemed advisory, instead of
being mandatory. Id. at __ (slip op at 28). The concern is that when a judge makes findings of
fact “beyond facts admitted by the defendant or found by the jury” in a sentencing proceeding
that increases a defendant’s minimum sentence, this runs afoul of a defendant’s right to a jury
trial. Id. at __ (slip op at 1). As a result, the guidelines no longer can be considered mandatory,
but sentencing judges must consult the guidelines and “ ‘take them into account when
sentencing.’ ” Id. at __ (slip op at 28), quoting United States v Booker, 543 U.S. 220, 264; 125 S
Ct 738; 160 L. Ed. 2d 621 (2005).

        In determining whether there is any plain error under this new scheme, the first inquiry is
whether the facts admitted by the defendant and the facts necessarily found by the jury “were
sufficient to assess the minimum number of OV points necessary for the defendant’s score to fall
in the cell of the sentencing grid under which he or she was sentenced.” Id. at __ (slip op at 32).
If the answer is “yes,” then a defendant cannot establish any plain error. Id. at __ (slip op at 32).
If the answer is “no,” then a remand to the trial court is required to allow it to determine whether,
now aware of the advisory nature of the guidelines, the court would have imposed a materially
different sentence. Id. at __ (slip op at 34). If the court determines that it would have imposed a
materially different sentence, then it shall order resentencing. Id. at __ (slip op at 34).


                                                -8-
        In this case, the sentencing offense was OWI causing death. Defendant had a prior
record variable (PRV) score of 37 points and an offense variable (OV) score of 95 points. The
recommended minimum sentence range under the legislative sentencing guidelines was 50 to
150 months. The trial court assessed points to five OVs: (1) OV 3 (physical injury to victim,
MCL 777.33) was scored at 50 points; (2) OV 5 (psychological injury to a member of a victim’s
family, MCL 777.35) was scored at 15 points; (3) OV 9 (number of victims, MCL 777.39) was
scored at 10 points; (4) OV 17 (degree of negligence exhibited, MCL 777.47) was scored at 10
points; and (5) OV 18 (operator ability affected by alcohol or drugs, MCL 777.48) was scored at
10 points. Defendant does not articulate which of these OVs he contends were scored based on
judicial fact-finding.

        OVs 3 and 9 were scored based on facts necessarily found by the jury. Herrera and
Fischer were both killed in the accident. Additionally, OV 18 was necessarily found by the jury
as an explicit element of the sentencing offense.

        OV 17 was not scored according to facts found by the jury. “Under the plain language of
MCL 257.625(4), there is no requirement that the People prove gross negligence or negligence in
order to prosecute someone for causing another person’s death by operating a vehicle while
intoxicated.” People v Lardie, 452 Mich. 231, 249; 551 NW2d 656 (1996), overruled in part by
People v Schaefer, 473 Mich. 418, 433; 703 NW2d 774 (2005). The jury was therefore not
required to find negligence or gross negligence. However, the prosecution argues that in any
event OV 6 (offenders intent to kill or injure another individual, MCL 777.36) should have been
scored at 10 points for defendant’s gross negligence, and we agree. Lardie, 452 Mich. at 250,
states that “[i]n eliminating the issue of gross negligence as a question of fact for the jury, the
Legislature essentially has presumed that driving while intoxicated is gross negligence as a
matter of law.” A trial court is required to score OV 6 “consistent with a jury verdict unless the
judge has information that was not presented to the jury.” MCL 777.36(2)(a). A score of ten
points for OV 6 would be consistent with, and required by, the jury’s verdict because defendant
was convicted of a crime in which gross negligence is presumed. If OV 6 is scored, OV 17 may
not be scored. MCL 777.47(2).

       Thus, as a matter of law defendant should have been scored 10 points for OV 6 instead of
OV 17, which when added to the scores for OVs 3, 9, and 18, gives defendant an OV score of
80. The facts necessarily found by the jury were therefore “sufficient to assess the minimum
number of OV points necessary for the defendant’s score to fall in the cell of the sentencing grid
under which he or she was sentenced.” Lockridge, slip op at 32. Under Lockridge, resentencing
or remand is not required.

        Affirmed in part, and remanded in part for proceedings consistent with this opinion. We
do not retain jurisdiction.

                                                            /s/ Mark T. Boonstra
                                                            /s/ William B. Murphy
                                                            /s/ Jane E. Markey




                                                -9-